DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Status of Claims
	Claims 1-12 and 14-21 are subject for examination.  Claims 1, 10, and 17 are amended.  Claim 13 has been cancelled.  Claim 21 has been newly added.

Response to Arguments
Applicant's arguments filed on 10/25/2022 have been considered are moot under new grounds of rejection; however, the examiner will provide responses to the previously applied/currently used Prior Art.  
Applicant Argues: As explained in more detail below, no combination of the cited references describes transmitting a message from a server provisioning a token to an app on a user device, wherein the message from the server includes instructions that cause the app to automatically transfer the payment token to an embedded EMV microchip a second, separate physical device controlled by the user for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, and where the token storage device does not include a magnetic stripe with user information.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner also respectfully notes that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the examiner respectfully notes that the new combination of Bondesen et al. in view of Spodak et al. and Palanisamy and Kumnick et al. does in fact disclose the features as noted above, as found in the rejection and the responses below.
Applicant Argues: Notably, Bondesen does not describe or suggest transmitting a message from a server provisioning a token to an app on a user device, wherein the message from the server includes instructions that cause the app to automatically transfer the payment token to an embedded EMV microchip a second, separate physical device controlled by the user for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point- of-sale terminal where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information, as recited in amended Claim 1.
Examiner’s Response:  As noted above applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner respectfully notes that Bondesen was shown to disclose transmit the generated payment token to the application executing on the user computing device ...the ...user computing device to... transfer the payment token to... the token storage device for use at a physical merchant location (FIG. 1A and FIG. 2 and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50 and [0043] and [0062]-[0065] As constructed, a Processing Device to Memory Device).  The examiner respectfully notes that Bondesen was shown to teach a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50, see [0042]. 
 The examiner respectfully noted to fail to disclose: 
...wherein the token storage device is controlled by a user and comprises a physical device shaped like a payment card and including an embedded EMV microchip, the embedded EMV microchip configured to communicate the payment token to a merchant point of sale terminal... comprising:
...
transmit, in response to the token request, a token response message to the application executing on the user computing device, wherein the token response message includes (i) the generated token and (ii) instructions that cause the application executing on the user computing device to automatically transfer the generated payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal, where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information.
The examiner respectfully notes the additional references of Spodak and Kumnick make up for such deficiencies.  Thus it is the combination of Bondesen and Palanisamy and Spodak and Kumnick that disclose the aforementioned feature.  In as much, the new rejection below addresses such features utilizing newly applied reference of Spodak.  Therefore the examiner finds this argument not persuasive. 
Applicant Argues: Campos does not cure the deficiencies of Bondesen....
Examiner’s Response: The examiner notes the remarks directed to Campos are moot in view of new grounds of rejection.
Applicant Argues: However, the Garret provisional describes dynamic updating of a chip used solely for NFC communication, rather than an EMV chip used for dipping as recited in Claim 1....
Examiner’s Response: The examiner notes the remarks directed to Garret are moot in view of new grounds of rejection.
Applicant Argues: Kumnick does not cure the deficiencies of Bondesen. Kumnick describes having multiple transaction tokens residing on the same user device. In Figure 1, a transaction care 200 is shown that stores a first transaction token 204A in a first memory unit 204, a second transaction token 208A in a second memory unit 208, a third transaction token 210 displayed on the substrate 202, and a fourth transaction token 214A in a third memory unit 214. Kumnick further describes the first memory unit 204 a magnetic stripe... Accordingly, Kumnick does not describe or suggest transmitting a message from a server provisioning a token to an app on a user device, wherein the message from the server includes instructions that cause the app to automatically transfer the payment token to an embedded EMV microchip a second, separate physical device controlled by the user for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point- of-sale terminal where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information, as recited in amended Claim 1.
Examiner’s Response: As noted above applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes Kumnick was show to teach additional features of transfer the [a] payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal, where the embedded EMV microchip is configured to transfer the [the] payment token from the token storage device to the chip reader of the merchant point-of-sale terminal (Kumnick, FIG. 1 [0033] - payment cards (e.g., smart cards, magnetic stripe cards, etc.), and the like and  [0035] -  Access device 104 may use any suitable contact or contactless mode of operation to send or receive data from, or associated with, the user device 101. In some embodiments, access device 104 may be a client computer associated with the resource provider associated with resource provider computer 106 and [0036] - In some embodiments, where access device 104 may comprise a POS terminal, any suitable POS terminal may be used and can include a reader, a processor, and a computer-readable medium. A reader may include any suitable contact or contactless mode of operation. For example, exemplary card readers can include radio frequency (RF) antennas, optical scanners, bar code readers, or magnetic stripe readers to interact with a payment device and/or mobile device. In some embodiments, a cellular phone, tablet, or other dedicated wireless device used as a POS terminal may be referred to as a mobile point of sale or an “mPOS” terminal  and [0046] - EMV and [0053]-[0054] – dipping and [0091] -  At step 522, the user may utilize user device 502 to communicate transaction information to access device 504. The user may utilize any suitable payment method compatible with user device 502 and access device 504. For example, the user may want to conduct the transaction in a contact transaction channel at the POS terminal. Subsequently, access device 504 may read transaction information from a first memory unit of user device 502 using the contact transaction channel. The transaction information may be any data, such as a transaction token, that may be utilized to process the transaction.).
The examiner notes such features were combined to the combination of Bondesen and Palanisamy and Spodak.  The examiner respectfully noted motivation was provided for such a combination in the form of enables multiple transaction tokens on a user device, where each transaction token is to be utilized in a specific transaction channel. (Kumnick, [0020]). 
 Thus the examiner notes it is the combination of Bondesen and Palanisamy and Spodak and Kumnick that disclose the aforementioned feature of “transmitting a message from a server provisioning a token to an app on a user device, wherein the message from the server includes instructions that cause the app to automatically transfer the payment token to an embedded EMV microchip a second, separate physical device controlled by the user for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, and where the token storage device does not include a magnetic stripe with user information.”  The examiner respectfully newly applied reference of Spodak teaches many of these features and this causes many of the remarks to be moot in view of new grounds of rejection.  Therefore the examiner finds this argument not persuasive. 
The examiner notes similar rationale is applied to respective dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-12, 14, 16-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of Spodak et al. (US 2013/0030997 A1) and Palanisamy (US 2015/0312038 A1) and Kumnick et al. (US 2016/0267466 A1).

Regarding Claim 1, and similarly Claims 10 and 17;
Bondesen discloses a token management computing system for provisioning a secure payment token to a token storage device for a payment transaction (FIG. 1A – Payment Device w/ Wallet and Tokenization Service and [0042] - As illustrated in FIG. 1A, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52 and [0062]-[0065]), the token management computing system comprising a token management ("TM") server (FIG. 1A – Payment Device w/ Wallet and Tokenization Service and [0062] – As constructed, a Processing Device to Memory Device) wherein the token storage device is controlled by a user ... configured to communicate the payment token to a merchant point-of-sale terminal ((FIG. 1 – Payment Device w/ Wallet and Merchant and [0062]-[0065]), the TM server (FIG. 1A – Tokenization Service) comprising: 
a memory device for storing data ([0042] - ... in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52); and 
at least one processor communicatively coupled to the memory device ([0062]), the at least one processor programmed to: 
receive, from an application executing on a user computing device..., a token request for a single-use payment token (FIG. 2 and [0029] - Tokens may be single-use instruments or multi-use instruments depending on the types of controls (e.g., limits) initiated for the token, and the transactions in which the token is used as a payment instrument. Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, while multi-use tokens may be utilized more than once before they disappear, are replaced, or are erased and [0042] - As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50...), the token request including (i) a payment account number (PAN) selected from a digital wallet stored on the user computing device ([0031] - In some embodiments, instead of the digital wallet storing the specific account number associated with the user account... and [0074] - Exemplary data that can be included in the token request includes any data needed in order for the system of process 300 to generate the tokens, and includes account numbers, account terms, user preferences, user identifications, user contact information, proof of identity, and the like and [0075] - The token request may be submitted via an online banking account, a mobile application, a digital wallet, a third party web portal, and the like. For example, the user may access an online token service or a mobile token application to request a token. The user can also include the token in a mobile wallet application), and (ii) at least one token control, wherein the at least one token control includes an amount of value associated with the token request ([0042] - The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limit described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., client, administrator, person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token); and (iii) ... a user identifier ... ([0074]);
generate, upon receiving the token request, the single-use payment token ([0029] - Tokens may be single-use instruments or multi-use instruments depending on the types of controls (e.g., limits) initiated for the token, and the transactions in which the token is used as a payment instrument. Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, while multi-use tokens may be utilized more than once before they disappear, are replaced, or are erased and [0042] - As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52); 
store token information in a database, wherein the token information links the generated payment token, the PAN, the at least one token control, and a user profile including at least one of [a] device identifier or the user identifier (FIG. 1A and [0031] - In some embodiments, instead of the digital wallet storing the specific account number associated with the user account... and [0042] - As illustrated in FIG. 1A, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52.... The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limit described herein, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., client, administrator, person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token and [0074]-[0075] – user identifications... proof of identity);
transmit the generated payment token to the application executing on the user computing device ...the ...user computing device to... transfer the payment token to... the token storage device for use at a physical merchant location (FIG. 1A and FIG. 2 and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50 and [0043] and [0062]-[0065] As constructed, a Processing Device to Memory Device).
Bondesen fails to explicitly discloses...wherein the token storage device is controlled by a user and comprises a physical device shaped like a payment card and including an embedded EMV microchip, the embedded EMV microchip configured to communicate the payment token to a merchant point of sale terminal... comprising: 
...
receive, from [a] application executing on a user computing device separate from the token storage device a token request... the token request including: and (iii) at least one of a device identifier associated with the user computing device or a user identifier registered with the application;
and 
transmit, in response to the token request, a token response message to the application executing on the user computing device, wherein the token response message includes (i) the generated token and (ii) instructions that cause the application executing on the user computing device to automatically transfer the generated payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal, where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information.
However, in an analogous art, Spodak teaches 
...wherein the token storage device is controlled by a user and comprises a physical device shaped like a payment card and including an embedded EMV microchip, the embedded EMV microchip configured to communicate the payment token to a merchant point of sale terminal... (FIG. 22 and [0061] and [0083] - In an offline transaction, the terminal and EMV card exchange card information and the terminal can approve or reject the transaction and [0135] - ... however, a dynamic magnetic stripe 2202 is not required to be on a universal card 2200 that has a dynamic EMV chip 2201 and and [0CC6] - The EMV card data 2204 for each card can also include and data necessary for using the EMV card in an EMV contactless transaction or an EMV contact transaction and [0138])...:
receive, from [a] application executing on a user computing device separate from the token storage device a token request... (FIG. 3 and FIG. 23A-B and FIG. 24 and [0061]-[0062] - If the required data is available, the universal card is programmed 314 to emulate the selected card with the required data. If the required data is stored only on the mobile device, the programming 314 will include transmitting the required data to the universal card via the short range communication link and [0137] - In another embodiment, depicted in FIG. 23B, a trusted source 2311 can transmit encrypted EMV card data 2312 via a network 2313 to a computing device 2314. The computing device 2314 can be configured to communicate the encrypted EMV card data 2312 to a universal card 2315. The encrypted EMV card data 2312 can be communicated from computing device 2314 to universal card 2315 via a wired connection, such as via a USB or other serial connection, or via a wireless connection, such as an NFC communication link, a Bluetooth communication link, or other short range communication link
...
transmit, in response to the token request, a token response message to the application executing on the user computing device, wherein the token response message includes (i) the generated token and (ii) instructions that cause the application executing on the user computing device to automatically transfer the generated payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information (Spodak, FIG. 3 – ...E- Wallet Application →Select Action for programming UC via mobile device UI and FIG. 24 and [0061] and [0083] - In an offline transaction, the terminal and EMV card exchange card information and the terminal can approve or reject the transaction and [0135] - ... however, a dynamic magnetic stripe 2202 is not required to be on a universal card 2200 that has a dynamic EMV chip 2201 and [0137] - In another embodiment, depicted in FIG. 23B, a trusted source 2311 can transmit encrypted EMV card data 2312 via a network 2313 to a computing device 2314. The computing device 2314 can be configured to communicate the encrypted EMV card data 2312 to a universal card 2315. The encrypted EMV card data 2312 can be communicated from computing device 2314 to universal card 2315 via a wired connection, such as via a USB or other serial connection, or via a wireless connection, such as an NFC communication link, a Bluetooth communication link, or other short range communication link and [0136] - The EMV card data 2204 for each card can also include and data necessary for using the EMV card in an EMV contactless transaction or an EMV contact transaction and [0138]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Spodak to the token storage device of Bondesen to include teaches wherein the token storage device is controlled by a user and comprises a physical device shaped like a payment card and including an embedded EMV microchip, the embedded EMV microchip configured to communicate the payment token to a merchant point of sale terminal and  transmit, in response to the token request, a token response message to the application executing on the user computing device, wherein the token response message includes (i) the generated token and (ii) instructions that cause the application executing on the user computing device to automatically transfer the generated payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location where the embedded EMV microchip is configured to transfer the generated payment token from the token storage device to the chip reader of the merchant point-of-sale terminal, wherein the token storage device does not include a magnetic stripe with user information. 
One would have been motivated to combine the teachings of Spodak to Bondesen to do so as it reduces the number of cards carried by a person, and an opportunity to address that need using the short range communication capabilities of a mobile device which that person carries and to secure cards and card information so that cards and card information is not exposed to unauthorized people (Spodak, [0007]).
Further, in an analogous art, Palanisamy teaches concepts of [a] token request including: and (iii) at least one of a device identifier associated with the user computing device or a user identifier registered with the application (Palanisamy, [0058] – device identifier)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Palanisamy to the token request of Bondesen and Spodak to include concepts of [a] token request including: and (iii) at least one of a device identifier associated with the user computing device or a user identifier registered with the application.
One would have been motivated to combine the teachings of Palanisamy to Bondesen and Spodak to do so as it enhances the security of storing sensitive information on a communication device (Palanisamy, [0004]).
Further, in an analogous art, Kumnick teaches transfer the [a] payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal, where the embedded EMV microchip is configured to transfer the [the] payment token from the token storage device to the chip reader of the merchant point-of-sale terminal (Kumnick, FIG. 1 [0033] - payment cards (e.g., smart cards, magnetic stripe cards, etc.), and the like and  [0035] -  Access device 104 may use any suitable contact or contactless mode of operation to send or receive data from, or associated with, the user device 101. In some embodiments, access device 104 may be a client computer associated with the resource provider associated with resource provider computer 106 and [0036] - In some embodiments, where access device 104 may comprise a POS terminal, any suitable POS terminal may be used and can include a reader, a processor, and a computer-readable medium. A reader may include any suitable contact or contactless mode of operation. For example, exemplary card readers can include radio frequency (RF) antennas, optical scanners, bar code readers, or magnetic stripe readers to interact with a payment device and/or mobile device. In some embodiments, a cellular phone, tablet, or other dedicated wireless device used as a POS terminal may be referred to as a mobile point of sale or an “mPOS” terminal  and [0046] - EMV and [0053]-[0054] – dipping and [0091] -  At step 522, the user may utilize user device 502 to communicate transaction information to access device 504. The user may utilize any suitable payment method compatible with user device 502 and access device 504. For example, the user may want to conduct the transaction in a contact transaction channel at the POS terminal. Subsequently, access device 504 may read transaction information from a first memory unit of user device 502 using the contact transaction channel. The transaction information may be any data, such as a transaction token, that may be utilized to process the transaction.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kumnick to the transferring a token... [at] a physical merchant location of Bondesen and Spodak and Palanisamy to include transfer the [a] payment token to the embedded EMV microchip of the token storage device for use at a physical merchant location by dipping the token storage device in a chip reader slot of the merchant point-of-sale terminal, where the embedded EMV microchip is configured to transfer the [the] payment token from the token storage device to the chip reader of the merchant point-of-sale terminal.
One would have been motivated to combine the teachings of Kumnick to Bondesen and Spodak and Palanisamy to do so as it enables multiple transaction tokens on a user device, where each transaction token is to be utilized in a specific transaction channel. (Kumnick, [0020]).

Regarding Claim 2, and similarly Claims 11 and 18;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to generate the single-use payment token ([0029] – Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased) by (i) generating a temporary PAN associated with the PAN received in the token request ([0029] - Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, and [0030] - In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user and [0042] and [0076]), (ii) tokenizing the temporary PAN for a single transaction ([0029] – single-use tokens and [0076] – As illustrated at block 304, the token is generated. The token can comprise one token or multiple tokens. In some embodiments, at least a portion of the token comprises a randomized string of numbers or other symbols. The token can include a portion of an account number, an internal code corresponding to a type of account or type of token, or any combination of symbols. For example, the token can include symbols such as numbers, letters, punctuation marks, and geometric shapes; logos; graphics; codes; and any combination thereof. The token can be configured to be compatible with point of sales devices, merchant systems, and the like. For example, the token can include a 16-digit number corresponding to an account number. In other cases, the token can be in the form of QR code, bar code, a tag, a string of symbols of any length, and the like.), and (iii) linking the tokenized temporary PAN with the received PAN in the database ([0074] and [0078] - As illustrated at block 306, the token is associated with one or more accounts.)

Regarding Claim 3, and similarly Claim 12;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further discloses wherein the token storage device is configured to receive a plurality of single-use payment tokens from the user computing device (FIG. 1A – Wallet 1 and/or Wallet 2 depicts plurality of tokens and [0029] – Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased and [0062]-[0065] As constructed, a Processing Device to Memory Device.).

Regarding Claim 5, and similarly Claim 14;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further discloses wherein the at least one token control further includes a merchant category for which the payment token is ineligible for use as payment ([0079] - In some embodiments, the token parameters includes merchant codes, item codes (e.g., product SKUs or other identifiers), internal codes for identifying categories of products or merchants, and other codes. Such codes may be used to restrict or limit tokens use to transactions that include or are associated with certain merchant, certain types of products, or a certain number of products).

Regarding Claim 7;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further disclose wherein the token storage device is further configured to communicate the payment token to the merchant point-of-sale terminal using near field communication (NFC)  (Boden, [0040] - Other types of payment devices 4 may be used to make payments, such as but not limited to an electronic payment card, key fob, a wearable payment device (e.g., watch, glasses, or the like), or other like payment devices 4. As such, when using a payment device 4 the transaction may be made between the point of sale (POS) and the payment device 4 by scanning information from the payment device 4, using near field communication (NFC) between the POS and the payment device 4, using wireless communication between the POS and the payment device 4, or using another other type of communication between the POS and the payment device 4 and [0065]).
Spodak additionally further teaches wherein the token storage device is configured to communicate the payment token to the merchant point-of-sale terminal using near field communication (NFC) (Spodak, [0034] - Referring to FIG. 1, an exemplary system is depicted with a mobile device 100 and a universal card 110. The mobile device 100 can be any number of devices, including a cell phone, a PDA, an iPod, a tablet computer, an NFC-specialized device, or any other type of mobile device. An NFC-specialized device is a device that provides for the user to be able to communicate with NFC terminals, such as making a contactless payment, and would also provide a user with a user interface for interacting with an NFC-enabled universal card.).

Regarding Claim 8 and similarly Claims 16 and 20;
Bondesen and Spodak and Palanisamy and Kumnick discloses the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including transaction data and the generated payment token (FIG. 4 – Allow the user to select at least one token for a transaction); retrieve, from the database, the at least one token control associated with the generated payment token (FIG. 4 – Compare the transaction data with the token parameters); and apply the at least one token control to the transaction data included in the authorization request message to determine whether to proceed with authorization or deny authorization and decline the payment transaction (FIG. 4 – Process at least a portion of the transaction/Deny).

Regarding Claim 9;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to deny authorization and decline the payment transaction if a total purchase amount associated with the payment transaction exceeds the amount of value established by the at least one token control (FIG. 4 and [0042] - transaction amount limit and [0080] – maximum transaction limit)

Regarding Claim 21;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
Bondesen further discloses wherein the at least one processor is further programmed to: set an expiration date for the single-use payment token (FIG. 2 and [0029] - Tokens may be single-use instruments or multi-use instruments depending on the types of controls (e.g., limits) initiated for the token, and the transactions in which the token is used as a payment instrument. Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, while multi-use tokens may be utilized more than once before they disappear, are replaced, or are erased and [0081] - In some cases, the timing of the dissemination of the token may be based on the identity of the user, whether the token is a single use or multi-use token, or the expiration date of the token. The token may be provided to the user instantaneously in cases where the user is at or near a point of sale or where the token is set to expire within a day or within a few hours).; and prevent the use of the single-use payment token based on the expiration date (FIG. 2 and [0029] - Tokens may be single-use instruments or multi-use instruments depending on the types of controls (e.g., limits) initiated for the token, and the transactions in which the token is used as a payment instrument. Single-use tokens may be utilized once, and thereafter disappear, are replaced, or are erased, while multi-use tokens may be utilized more than once before they disappear, are replaced, or are erased and [0081] - In some cases, the timing of the dissemination of the token may be based on the identity of the user, whether the token is a single use or multi-use token, or the expiration date of the token. The token may be provided to the user instantaneously in cases where the user is at or near a point of sale or where the token is set to expire within a day or within a few hours and [0098] - The rejection message can state that a portion or the entire transaction is rejected or declined, and can further provide additional information such as the reasons for the transaction rejection (e.g., funds unavailable, token expired, and so forth) or further action that may be taken).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of and et al. (US 2013/0030997 A1) and Palanisamy (US 2015/0312038 A1) and Kumnick et al. (US 2016/0267466 A1) and further in view Hoeksel et al. (WO 2015/162276 A2).

Regarding Claim 4;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.	
	Bondesen further discloses wherein the token storage device is further configured to “store” the generated payment token (FIG. 1A and [0042] - The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50 and [0043] and [0062]-[0065] As constructed, a Processing Device to Memory Device).
Bondesen and Spodak and Palanisamy and Kumnick fail to explicitly disclose wherein the token storage device is further configured to encrypt the generated payment token.
However, in an analogous art, Hoeksel wherein the...device is further configured to encrypt the generated payment token (Hoeksel, page 7 lines 9-19 – the token is encrypted... transfer the encrypted token to the SE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hoeksel to the token storage device of Bondesen and Spodak and Palanisamy and Kumnick to include wherein the ... device is further configured to encrypt the generated payment token.
One would have been motivated to combine the teachings of Hoeksel to Bondesen and Spodak and Palanisamy and Kumnick to do so as it provides improved security of tokens used in transactions by user devices (Hoeksel, page 1, lines 4-5).

Claims 6, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (US 2015/0254647 A1) in view of Spodak et al. (US 2013/0030997 A1) and Palanisamy (US 2015/0312038 A1) and Kumnick et al. (US 2016/0267466 A1) and further in view Aabye et al. (US 2014/0164243 A1).

Regarding Claim 6, and similarly Claims 15 and 19;
Bondesen and Spodak and Palanisamy and Kumnick disclose the system to Claim 1.
	Bondesen teaches the generated payment token ([0029] and [0042]).
Bondesen and Spodak and Palanisamy  and Kumnick fail to explicitly disclose wherein the payment transaction is authorized over a payment processing network, and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token; retrieve token information from the database; identify, using the retrieved token information, the PAN corresponding to the payment token; and replace the payment token in the authorization request message with the identified PAN to generate an updated authorization request message.
However, in an analogous art, Aabye teaches wherein the payment transaction is authorized over a payment processing network (Aabye, [0030]-[0031] - The account token can be passed from the card to the POS terminal, and the POS terminal may then generate an authorization request message for the transaction including the account token. The authorization request message can be transmitted by a merchant computer to an acquirer of the merchant, and from the acquirer to a payment processing network), and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token ([0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction); retrieve the token information from the database (Aabye, [0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction); identify, using the retrieved token information, the PAN corresponding to the ...payment token (Aabye, [0032]-[0033] - For instance, upon receipt of the authorization request message including the account token, the payment processing network may forward the authorization request message including account token to the issuer. The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction);; and replace the payment token in the authorization (Aabye, [0032]-[0033] - The issuer may then determine the PAN associated with the account number (e.g., via a look-up process, reverse tokenization algorithm, etc.), and may then determine whether to authorize the transaction. If the issuer decides to authorize the transaction, the issuer may generate an authorization response message including the PAN, and may forward this authorization response message to the merchant via the payment processing network and acquirer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Aabye to the payment transaction/TM server of Bondesen and Spodak and Palanisamy and Kumnick to include wherein the payment transaction is authorized over a payment processing network, and wherein the at least one processor is further programmed to: receive, from the payment card processing network, an authorization request message for the payment transaction, the authorization request message including the generated payment token; retrieve token information from the database; identify, using the retrieved token information, the PAN corresponding to the payment token; and replace the payment token in the authorization request message with the identified PAN to generate an updated authorization request message.
One would have been motivated to combine the teachings of Aabye to Bondesen and Spodak and Palanisamy and Kumnick to do so as it provides protect the customers privacy from hackers, fraudsters, and unscrupulous merchants (Aabye, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627